DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Victor P. Lin, Reg. No. 66996 on 08/22/2022. The application has been amended as follows: 
	Claim 1 (Currently Amended) A method for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the method being performed in an edge computing device provided by a base station of the cellular network, the method comprising the steps of: receiving multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; receiving an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determining a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, triggering measures to reduce effects of the packet loss; wherein said triggering measures to reduce effects of the packet loss comprises increasing transmission power and/or frequency of multicast packets.
	Claim 6 (Currently Amended) An edge computing device for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the edge computing device being provided by a base station of the cellular network, the edge computing device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the edge computing device to: receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; and receive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss; wherein said trigger measures to reduce effects of the packet loss comprises increasing transmission power and/or frequency of multicast packets.
	Claim 11 (Currently Amended) A computer program for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the computer program comprising computer program code which, when run on an edge computing device provided by a base station of the cellular network, causes the edge computing device to: receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; receive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss; wherein said trigger measures to reduce effects of the packet loss comprises increasing transmission power and/or frequency of multicast packets.
	Claim 12 (Currently Amended) A computer program product comprising: a computer program for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the computer program comprising computer program code which, when run on an edge computing device provided by a base station of the cellular network, causes the edge computing device to: receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; receive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss, and a computer readable means on which the computer program is stored; wherein said trigger measures to reduce effects of the packet loss comprises increasing transmission power and/or frequency of multicast packets.
	Claim 18 (Cancelled) 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 08/09/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Popa et al. (US 2013/0315057 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1, 6, and 11-12 as described below:
Regarding claim 1, A method for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the method being performed in an edge computing device provided by a base station of the cellular network, the method comprising the steps of: receiving multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; receiving an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determining a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, triggering measures to reduce effects of the packet loss; wherein said triggering measures to reduce effects of the packet loss comprises increasing transmission power and/or frequency of multicast packets.
Regarding claim 6, An edge computing device for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the edge computing device being provided by a base station of the cellular network, the edge computing device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the edge computing device to: receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; and receive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss; wherein said trigger measures to reduce effects of the packet loss comprises increasing transmission power and/or frequency of multicast packets.
Regarding claim 11, A computer program for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the computer program comprising computer program code which, when run on an edge computing device provided by a base station of the cellular network, causes the edge computing device to: receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; receive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss; wherein said trigger measures to reduce effects of the packet loss comprises increasing transmission power and/or frequency of multicast packets.
Regarding claim 12, A computer program product comprising: a computer program for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the computer program comprising computer program code which, when run on an edge computing device provided by a base station of the cellular network, causes the edge computing device to: receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; receive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss, and a computer readable means on which the computer program is stored; wherein said trigger measures to reduce effects of the packet loss comprises increasing transmission power and/or frequency of multicast packets.
Therefore, the independent claims 1, 6, together with their respective dependent claims, and independent claims 11-12 are allowed for the reason given above. 
Claims 2-5, 13-14, 19-20 and 7-10, 15-17 are allowed since they depend on claims 1 and 6 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Popa et al. (US 2013/0315057 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        8/23/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473